Citation Nr: 0726346	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  01-07 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diarrhea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
December 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In February 2002, the veteran 
testified during a hearing before RO personnel.  In December 
2002, the veteran testified before the undersigned Acting 
Veterans Law Judge at a hearing at the RO.

In December 2003 and March 2006, the Board remanded the 
veteran's claim for additional development.  The veteran's 
case has been advanced on the docket.


FINDING OF FACT

There is a lack of competent medical evidence that relates 
the veteran's diarrhea to his period of active military 
service.


CONCLUSION OF LAW

Service connection for diarrhea is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim has been 
accomplished.  

In this respect, through April 2001, March 2004, and May 2006 
notice letters, the veteran received notice of the 
information and evidence needed to substantiate his claim.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claim.  

The Board also finds that the above notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was requested to 
identify any medical providers from whom he wanted VA to 
obtain and consider evidence.  He was also requested to 
submit relevant evidence in his possession in support of his 
claim.  Furthermore, in May 2006, the veteran was informed of 
the provisions regarding the assignment of effective dates 
and disability rating elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

The Board notes that while the complete notice required by 
the VCAA was not necessarily provided prior to the RO 
initially adjudicating the veteran's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Here, following 
the May 2006 notice letter the veteran's claim was 
readjudicated in June 2007.  See Medrano v. Nicholson, 21 
Vet. App. 165 (2007), citing Mayfield v. Nicholson, 444 F. 3d 
1328, 1333 (Fed. Cir. 2006) (Mayfield II) (In order to cure a 
VCAA notice timing defect, a compliant notice must be issued 
followed by the readjudication of the claim.).  In May 2006 
and June 2007 the veteran reported that he had no other 
information or evidence to provide VA to substantiate his 
claim.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim decided 
herein.  The RO has attempted to obtain the veteran's service 
medical records.  The National Personnel Records Center 
(NPRC) has only been able to provide the veteran's service 
separation medical examination.  Any other records were noted 
as being unavailable and possibly destroyed in a fire at that 
facility.  A subsequent request for Surgeon General's Office 
(SGO) records also was unsuccessful.  

In addition, the veteran identified having been treated at 
the VA Medical Center (VAMC) in New Orleans, Louisiana within 
six months of separating from active service.  The medical 
facility conducted a search for records associated with the 
veteran's treatment for that period but none were found.  
Otherwise, current treatment records from the New Orleans 
VAMC have been associated with the claims file.  The veteran 
also reported that doctors (not identified) who provided him 
post-service medical treatment were deceased and their 
records not available.  Furthermore, the Board notes that the 
veteran has reported that medical records from Slidell 
Memorial Hospital reflecting treatment in 1977 are not 
available, although recent medical records from Slidell 
Memorial Hospital as well as the Ochsner Clinic/Hospital have 
been associated with the claims file.  

The Board further notes that the veteran has been provided VA 
examinations to assess the nature and etiology of his claimed 
diarrhea.  Otherwise, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, existing records pertinent to the claim 
that need to be obtained.  Therefore, the Board finds nothing 
in this case that would demonstrate that the essential 
fairness of the adjudication of the veteran's claim has been 
affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

The Board notes that the veteran underwent a VA examination 
in November 2006 for the purpose of obtaining a medical 
opinion as to the etiology of any diagnosed diarrhea.  The 
examiner noted that he could not provide such an opinion as 
he would be resorting to speculation.  At the same time, the 
examiner linked the veteran's diarrhea to a diagnosis of 
diverticulosis.  The veteran's representative has argued that 
in light of the report of November 2006 VA examination and 
the examiner's inability to provide a medical opinion 
concerning the relationship between the veteran's diarrhea 
and service, the Board should seek an independent medical 
expert (IME) opinion to decide the veteran's claim.  

With regard to a referral for an IME opinion, the law and VA 
regulations provide that the Board may obtain an advisory 
medical opinion from an independent medical expert when a 
medical opinion is warranted by the medical complexity or 
controversy involved in the appeal.  38 U.S.C.A. § 7109; 38 
C.F.R. § 20.901(d).  The necessity of obtaining such an 
opinion is left to the discretion of the Board.  See Bielby 
v. Brown, 7 Vet. App. 260, 269 (1994).  In this case, as will 
be discussed in more detail below, the Board has considered 
the veteran's testimony and statements, his service 
separation medical examination, as well as the post-service 
medical evidence of record.  The Board finds that the claim 
being decided herein does not present an issue of medical 
complexity or controversy to warrant further development for 
an IME opinion.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

As noted above, the RO attempted to obtain the veteran's 
service medical records but was only able to obtain the 
veteran's service separation medical examination.  Likewise, 
an attempt to obtain SGO records was also unsuccessful.  In 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

In the present case, the veteran contends that he first 
developed diarrhea during service, and that he was treated 
for such in 1951 at Pusan Hospital (21st Medical Evacuation 
Hospital) in Korea.  Since separating from service, the 
veteran alleges that he has suffered from diarrhea 
intermittently over the years and that he treats the 
condition when it occurs.  

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first-
hand knowledge such as symptoms or being hospitalized for 
illness or injury in service.  He can not testify, as he 
would be medically incompetent to do, about a diagnosis or 
etiology of any illness or injury, such as diarrhea.  See 
e.g., Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. June 15, 
2007) (The Board may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.).  See also Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  Thus, notwithstanding the veteran's 
lost service medical records, the Board finds the veteran's 
testimony credible, and thus, accepts that he did have 
diarrhea in service and was treated for the same.  

At the same time, the Board notes that the veteran's service 
separation medical examination does not reflect complaints, 
findings, or diagnosis associated with diarrhea.  The first 
documented instance of diarrhea post-service is an October 
1999 treatment note from Ochsner Foundation Hospital.  That 
medical record reflects that the veteran was status-post 
radical retropubic prostatectomy.  He was noted at that time 
to have loose stools.  Otherwise, post-service treatment 
records reflect a lack of findings or treatment for diarrhea.  
In this respect, a July 1997 examination report from Ochsner 
Clinic Department of Radiation Oncology reflects a negative 
report for any prior history of diarrhea or change in bowel 
habits.  Additionally, an October 1997 dietician note also 
reflects no subjective complaints of diarrhea.  Furthermore, 
a February 1998 Ochsner Clinic note reflects the veteran's 
report of no bowel or bladder problems.  In this case, the 
Board finds probative the lack of diagnosis or treatment for 
diarrhea until many years after service.  See e.g., Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (holding that aggravation in service may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

Otherwise, in a report of July 2004 VA examination, the 
examiner noted the veteran's reported history of abdominal 
pain and intermittent diarrhea for a number of years with two 
to three episodes a year.  The veteran associated these 
conditions with having been exposed to unsanitary water 
during service.  Following an examination of the veteran and 
diagnostic testing, the examiner's diagnosis was hiatal 
hernia and gastroesophageal reflux disease (GERD).  

A report of November 2006 VA examination reflects the 
veteran's reported history of having diarrhea after drinking 
water out of a stream while in Korea and that he had had 
intermittent episodes since that time.  The veteran reported 
taking Mylanta.  An associated air contrast barium enema 
revealed mild to moderate diverticulosis of the distal colon 
without evidence of diverticulitis.  No visualized polypoid 
lesions, strictures or other mucosal abnormalities were 
identified.  The examiner's diagnosis was diverticulosis, and 
he associated the veteran's complaints of diarrhea with the 
diagnosis of diverticulosis.  At the same time the examiner 
reported that he could not provide a medical opinion 
regarding any relationship between the veteran's diarrhea and 
active military service.  Any such opinion was noted as being 
based on pure speculation.  

In this case, notwithstanding the veteran's contentions that 
he has had diarrhea yearly since service, which he is 
competent to report, the veteran's statements and hearing 
testimony standing on their own are insufficient to establish 
a relationship between any post-service complaints and 
treatment for diarrhea and that which occurred in service.  
Here, there is nothing in the record to show that the veteran 
has the expertise or specialized training necessary to link 
any current diarrhea to his military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The Board observes that in a June 2007 statement, the veteran 
appeared to indicate that his diverticulosis was related to 
military service.  While the November 2006 VA examiner 
associated the veteran's diarrhea to diverticulosis, 
diverticulosis was not shown during service, and no physician 
has linked diverticulosis to the veteran's military service.

In short, diarrhea was noted on the veteran's service 
separation examination or in post-service records until 
nearly four decades following service, and there is no 
competent medical opinion that has linked any current 
diarrhea problem the veteran may have to his period of active 
service.  Neither the veteran nor his representative has 
alluded to the existence of any such medical evidence or 
opinion.

For all the foregoing reasons, the claim for service 
connection for diarrhea must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as there is a 
preponderance of the evidence weighing against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER


Service connection for diarrhea is denied.




____________________________________________
David S. Nelson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


